Citation Nr: 0710847	
Decision Date: 04/12/07    Archive Date: 04/25/07	

DOCKET NO.  02-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to service connection for obstructive sleep 
apnea. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  The veteran, who had active 
service from February 1963 to February 1966, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  In February 2006, the Board returned 
the case for additional development, and following 
accomplishment of the requested development, the case was 
returned to the Board for further appellate review.  

At the time of the February 2006 BVA decision an additional 
issue of entitlement to an increased evaluation for the 
veteran's lumbosacral strain with traumatic arthritis was 
before the Board.  The Board issued a final decision with 
respect to that issue.  Consequently, that matter is no 
longer before the Board and will not be addressed in this 
decision.  


FINDINGS OF FACT

1.  A psychiatric disorder was not manifested during service 
or for many years following separation from service, and is 
not shown to be causally or etiologically related to service 
or to a service-connected disability.  

2.  Obstructive sleep apnea was not manifested during service 
or for many years following separation from service, and is 
not causally or etiologically related to service or to a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service, nor may a psychosis be presumed to have 
been so incurred, and is not proximately due to or the result 
of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).  

2.  Obstructive sleep apnea was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in February 2004, March 2005 and September 
2006.  The RO also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  

Furthermore, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

The veteran essentially contends that he has a psychiatric 
disorder and sleep apnea that are related to service.  More 
specifically, the veteran contends that his psychiatric 
disorder and sleep apnea are due to his service-connected 
lumbar spine disability.  The veteran maintains that because 
of continual low back pain and an inability to function due 
to his back disability he has depression and sleep apnea.  
The veteran also suggested in his Substantive Appeal that his 
sleep apnea was secondary to his respiratory disorder, his 
service-connected tonsillitis.  

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, such as a psychosis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, a disability 
which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Turning to the merits of the veteran's claims, the veteran's 
service medical records contain no evidence of complaints, 
treatment or diagnosis of a psychiatric disorder or of 
obstructive sleep apnea during service, and medical records 
dated following separation from service show that both 
disorders were first manifested many years following 
separation from service.  In fact, at the veteran's personal 
hearing testimony was offered that the veteran was first 
diagnosed with a bipolar disorder in 1996.  Transcript at 13.  
This would be consistent with the veteran's contentions that 
both a psychiatric disorder and obstructive sleep apnea are 
due to a service-connected disability.  

Further review discloses that service connection has been 
established for a lumbar strain with traumatic arthritis, for 
tonsillitis and for skin thickening from chemical burns on 
the hands, feet and knees.  The record also reflects that the 
veteran has been diagnosed with various psychiatric diagnoses 
as well, as sleep apnea.  For example, a private medical 
record dated in September 1995 diagnosed the veteran as 
having an adjustment disorder with depressed mood and anxiety 
attacks, while a private medical record dated in February 
2001 diagnosed the veteran as having severe recurrent major 
depression and a chronic pain disorder.  A statement from a 
private psychologist dated in July 2001 indicated that the 
veteran's file had been reviewed and the diagnostic category 
that best fit was a bipolar disorder with psychotic features.  
In addition, a private medical record dated in July 1996 
contained an impression of severe obstructive sleep apnea.  

While the record before the Board shows that service 
connection has been established for a lumbar spine disability 
and for tonsillitis and that the veteran has been diagnosed 
as having various psychiatric diagnoses as well as sleep 
apnea, there is no medical evidence that suggests that a 
psychiatric disorder or sleep apnea are in any way related to 
a service-connected disability.

In order to assist the veteran he was afforded VA 
examinations in February 2002 in order to determine the 
etiology of the veteran's psychiatric disorders and his sleep 
apnea and any relationship they may have to the veteran's 
service-connected back disability.  However, neither VA 
examination provides any support for the veteran's 
contentions.  

The February 2002 VA psychiatric examination reflects that 
the veteran's claims file was reviewed prior to the 
examination.  Following the review and the examination, the 
examiner indicated that while the veteran claimed depression 
secondary to chronic low back pain the examiner indicated 
that it was as likely as not connected to another cause.  The 
examiner explained that the veteran had displayed clear 
symptoms of mania and psychosis, although the veteran denied 
such symptoms, the examiner noted that they had been well 
documented in medical records.  While the examiner conceded 
that chronic back pain may contribute to a depressed mood it 
was likely that the veteran had an underlying bipolar 
disorder.

The veteran was also afforded a VA respiratory examination in 
February 2002 following which the examiner explained low back 
trauma was not a known cause of sleep apnea.  The examiner 
went on to explain that obstructive sleep apnea was believed 
to occur because of local fat accumulation in the tracheal 
pharyngeal area and that the veteran's body habitus was 
typical of individuals with sleep apnea.

Based on this record, the Board finds that the medical 
evidence is against the veteran's claims for service 
connection for a psychiatric disorder and for sleep apnea.  
Given the medical evidence against the claim, for the Board 
to conclude that the veteran's disorders had an origin during 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence evidence of present disabilities that are 
related to service or to a service connected disability, a 
grant of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
psychiatric disorder and sleep apnea and service or his 
service connected disability by way of letters from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between a current disability and 
service or to his service connected disability.  While the 
veteran is clearly of the opinion that his current 
psychiatric disorder and sleep apnea are related to his 
service connected disability, as a lay person, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
a psychiatric disorder and sleep apnea is not established. 


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for obstructive sleep apnea is denied.



	                        
____________________________________________
	Joaquin Aguayo-Pereles
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


